Citation Nr: 0509991	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-19 518	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine pain with degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

The veteran's service-connected low back disorder is 
manifested primarily by complaints of low back pain and no 
more than slightly restricted overall back motion.  There is 
no clinical evidence of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5292, 5295 (effective prior to September 26, 
2003) and Code 5237 (effective on and subsequent to September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
correspondence dated in November 2002, prior to the RO 
February 2003 adjudication of his claim.  Therefore, the 
Board believes that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded an appropriate VA examination.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim 
for an initial evaluation in excess of 10 percent for the 
service-connected low back disorder.  


II.  Factual Background

VA medical records dated from October 2002 to December 2002 
show treatment for low back pain.  An October 2002 record 
notes that the veteran complained of low back pain which had 
existed for three years during his military career.  He 
denied any specific injury to the back.  It was noted that 
his back pain was worse with lifting or heavy activity.  The 
veteran also stated that the low back hurt with prolonged 
sitting.  He denied numbness in back or thigh.  The veteran 
denied incontinence.  On physical examination, slight 
paraspinal tenderness was noted.  Negative straight leg 
raising test was shown.  Reflexes were 2+ with sensation 
intact throughout.  Strength was 5/5.  He was able to toe and 
heel walk.  The diagnostic assessment was chronic low back 
pain with no evidence of a herniated disc on examination.  

On VA general medical examination in December 2002, the 
veteran indicated that he developed low back during active 
military service without a definite injury.  The veteran had 
full range of motion of the dorsolumbar spine in all planes 
without significant pain.  No paravertebral atrophy or spasm 
was noted.  Straight leg raising was negative.  No 
instability.  X-ray studies of the lumbar spine were within 
normal limits.  The diagnosis included low back pain with 
degenerative disc disease.  

Service connection for lumbar spine pain with degenerative 
disc disease was granted in a February 2003 rating action.  
It was noted that service medical records reflected treatment 
for low back pain beginning in January 2000 and continuing 
during the remainder of the veteran's active service.  

A VA treatment record dated in July 2003 notes that the 
veteran was seen complaining of intermittent non-radicular 
low back pain made worse by prolonged sitting.  It was noted 
the veteran got some relief with stretching exercises and by 
elevating legs.  Physical examination of the back reflected a 
normal lumbar lordotic curve.  The veteran complained of pain 
with right lateral bending.  The back was tender to palpation 
over the right sacroiliac joint area.  No sciatic notch 
tenderness was shown. He was able to heel and toe walk 
without difficulty.  Straight leg raising test was positive 
at 90 degrees on the right.  The diagnostic assessment was 
chronic low back pain, non-radicular at present with personal 
history of slipped disc.  Physical examination essentially 
normal except for mild right sacroiliac joint area 
tenderness.  

An October 2003 VA medical record notes that the veteran was 
seen for low back complaints.  It was noted that he was 
evaluated for acute back pain which occurred while he was 
cleaning up around his house and was on his knees placing an 
item weighting about 30 pounds on a shelf.  Physical 
examination revealed full range of motion of the lumbosacral 
spine with mild paravertebral tenderness without focal 
neurological deficit.  The diagnostic assessment was chronic 
low back pain with acute exacerbation, apparently 2/2 
spontaneous vertebral fracture without pain.  X-ray studies 
show interval fractures of the mid portions of the left 
transverse processes at L2 throught L4 with mild lateral 
displacement.  Significant interval narrowing of the L5-S1 
intervertebral disc space was also shown.  

On VA examination in November 2003, the veteran complained of 
intermittent back pain every day.  It was noted that his back 
pain did not radiate with numbness only in the back, not in 
the legs at the present time.  He reported no flare-ups of 
pain.  It was noted that he had a brace which he was not 
currently wearing.  He used a heating pad for relief.  He had 
no significant pain with ambulation and said he could walk 
over a half a mile before he had any problems.  He did not 
spend any significant time in bed due to back symptoms.  On 
physical examination of the back, paravertebral tenderness to 
a slight degree on both sides was shown, greater on the 
right.  The veteran complained of sacroiliac discomfort but 
such was minimal on the left and a little bit more on the 
right side.  He had sciatic notch tenderness on the right 
side but not on the left.  The veteran could bend backward 
about 15 degrees but complains of pain with doing so and 
stops the exercise.  Lateral bending was to 20 degrees 
bilaterally with no pain but some pulling in doing so.  
Forward bending was to 90 degrees with minimal discomfort 
through the range of motion.  Straight leg raising test 
revealed that he could raise his right leg to about 45 
degrees and complains of low back pain at that point.  He was 
able to raise the leg up to about 60 degrees before he stops 
due to the pain.  He was able to raise the left leg to 90 
degrees with no difficulty noted.  Sensory examination of the 
lower extremities was grossly normal.  The diagnostic 
assessment was chronic lumbosacral strain with degenerative 
disc/degenerative joint disease and broad based disc bulges 
with some mild encroachment at the L4-L5 level with fractured 
transverse process of L2 through L4 with residuals.  


III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  

Lumbosacral strain will be rated at the noncompensable level 
with slight subjective symptoms only.  A rating of 10 percent 
requires characteristic pain on motion, and a 20 percent 
rating is appropriate for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The maximum rating of 40 percent will be 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).  

Under the revised rating criteria for evaluating spinal 
disabilities effective September 26, 2003, the Rating 
Schedule provides a series of disability ratings for 
lumbosacral strain.  An evaluation of 10 percent is warranted 
for lumbar spine disability manifested by forward flexion of 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  68 
Fed. Reg. 51454-51458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5237).  

The next higher evaluation of 20 percent disabling is 
available under the new rating criteria where the disability 
is manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

An evaluation of 30 percent disabling is available where the 
service-connected spinal disability is manifested by forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 50 percent disabling is available where the 
spinal disability is manifested by unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, the maximum 
evaluation of 100 percent disabling is available under the 
new criteria where the spinal disability is manifested by 
unfavorable ankylosis of the entire spine.  

Under these rating criteria, spinal disability ratings are 
assigned as prescribed above with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).  

Although there are rating criteria for evaluating 
intervertebral disc syndrome, service connection is not 
currently in effect for intervertebral disc syndrome nor have 
such findings been confirmed on VA examination. Therefore, 
Code 5293 and the new 5243, for rating intervertebral disc 
syndrome for the respective periods prior, and on and after, 
September 26, 2003, are not for application in the instant 
appeal.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows: 
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.   

With respect to the period prior to September 26, 2003, on VA 
examination dated in December 2002, the veteran demonstrated 
full range of motion in all planes without significant pain.  
Thus, the veteran's low back displayed no more than slight 
limitation of motion, and no muscle spasms were apparent.  
Therefore, it is the Board's opinion that the overall 
restricted motions of the low back more nearly approximate a 
slight degree of limited back motion, and, thus, meets the 
criteria for no more than an initial 10 percent evaluation 
under Code 5292.  However, an initial evaluation in excess of 
10 percent under Code 5292 or 5295 would not be warranted, 
since the severity of the restriction of low back motions or 
any lumbosacral strain on those VA examinations cannot 
reasonably be characterized as more than slight in degree.  
38 C.F.R. Part 4, Codes 5292 and 5295.  Moderate limitation 
of back motion or lumbosacral strain manifested by muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in standing position has not been more nearly 
approximated.  

With respect to the period on and subsequent to September 26, 
2003, on November 2003 VA examination, forward flexion was 90 
degrees, backward extension was 15 degrees, lateroflexion was 
30 degrees on both sides, said ranges of restricted back 
motion cannot reasonably be characterized as more than 
slightly restricted motion of the low back.  Additionally, 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
standing position has not been more nearly approximated 
during this period in question.  Therefore, an initial 
evaluation in excess of 10 percent for the service- connected 
low back disability would not be in order for this period in 
question, applying the old Diagnostic Codes 5292 and 5295 or 
the new Diagnostic Code 5237.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  Although slightly 
restricted motion of the low back was clinically shown, 
nevertheless the veteran retained significant back movement 
and function.  His low back disability has not been shown to 
preclude ambulation, bending, or other functions, albeit 
these activities were allegedly limited by back pain as 
contemplated by the 10 percent rating awarded by the Board 
decision herein.  Furthermore, his back pain was not 
described as excruciating in severity. Parenthetically, even 
assuming arguendo that the veteran has any lumbar 
discogenic/arthritic disease and that it is part of the 
service-connected low back disability, it has not been 
clinically shown to result in any severe sensory or motor 
impairment in the lower extremities or incapacitating 
episodes.  

In pertinent part, 38 C.F.R. § 4.14 states that "evaluation 
of the same manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of 
the symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  It should be pointed out that Codes 
5292 and 5295 encompass limitation of motion of the lumbar 
spine and "characteristic pain and demonstrable muscle 
spasms."  Any painful restricted back motion would overlap 
to a great extent the underlying lumbar strain, given their 
close anatomical location and functioning.  Therefore, 
assigning a separate evaluation for painful restricted back 
motion in addition to the service-connected lumbar strain 
would violate the proscription against pyramiding of ratings.  
See 38 C.F.R. § 4.14.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical. 38 C.F.R. § 3.321(b)(1).  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine pain with degenerative disc disease is 
denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


